Response to Amendment
1.	This office action is in response to the amendment of 10/20/2022.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
3.	Claims 1, 2, 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hupp.
Hupp discloses a unit comprising:  a nozzle frame (the combination of 74 and both of the sections 64, see Fig. 3b); a nozzle plate 62 (the upper plate 62, see Fig. 3b) within the frame, wherein the nozzle plate 62 comprises a plurality of orifices 65 through a thickness of the nozzle plate (see Fig. 3c); and a housing 53 attached to the nozzle plate, the housing having a footprint, wherein the nozzle frame is entirely within the footprint of the housing (see Fig. 3b).  Although the unit of Hupp is not called a thermal testing unit, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the unit can be tested simply by operating it and it can discharge heated materials thus making it a “thermal testing unit.”  The individual ones of the plurality of orifices have a uniform diameter through the thickness of the nozzle plate as recited in claim 2.  Regarding claim 4, the orifices comprise a first group of orifices (the large orifices 65) and a second group of orifices (the small orifices 65, column 5, lines 53-67).  Regarding claim 5, the orifices being positioned within recesses would have involved a mere change in the shape of an object which is generally recognized as being within the level of ordinary skill in the art.  In this case, the unit of Hupp would still function properly with the change of the shape of the nozzle plate to include the recesses.  Regarding claim 8, the inclusion of a sealant plate would have been a matter of design choice in order to prevent leaks of the unit.  Regarding claim 10, the nozzle frame has an opening 60 that fluidly couples a downstream side of the nozzle frame to a fluid output line from the housing (the discharge tube 40).  Hupp also discloses an embodiment which includes a second nozzle plate within the frame as recited in claim 11.
4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hupp in view of Cunningham.  Cunningham teaches a nozzle (the entire device of Fig. 1) comprising a nozzle plate 10 comprising a plurality of orifices having a tapered diameter, wherein a first diameter on an upstream side of the nozzle plate is greater than a second diameter on a downstream side of the nozzle plate (see Figs 1 and 3) to produce a magnified effect of the spray emerging from the nozzle (column 3, lines 68-70).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Hupp by replacing the orifices with orifices having a tapered diameter as recited in the claim in order to produce a magnified effect of the spray emerging from the nozzle as taught by Cunningham.
5.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hupp in view of Smith.
Smith teaches a nozzle unit comprising a nozzle plate 2 that is displaceable relative to the housing so the nozzle plate can be removed when necessary (column 6, lines 25-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the unit of Hupp by making the nozzle plate to be displaceable relative to the housing of the nozzle so the nozzle plate can be removed when necessary as taught by Smith.  Smith also teaches screws attached between the housing and the nozzle as recited in claim 7.  Through the teaching of Smith, one could attach the nozzle plate to the sections 64 of Hupp using screws to easily remove the nozzle plate from the nozzle (column 6, lines 25-26).  This would also alleviate the need of the lip 76 of the Hupp unit.
Allowable Subject Matter
6.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claim 26 is allowed.
Response to Arguments
8.	Applicant’s arguments have been considered but are moot because the new ground of rejection addresses the claim amendments.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763